      Case 2:15-cv-01646-NBF-CRE Document 12 Filed 04/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 QUINTEZ TALLEY,                              )
                                              )       Civil Action No. 2: 15-cv-1646
                                              )
            Plaintiff,                        )       Senior Judge Nora Barry Fischer
                                              )
 v.                                           )
                                              )
 SGT. DAVIS, et al.,                          )
                                              )
            Defendants.
                                 MEMORANDUM ORDER

       The above captioned case was initiated by pro se Plaintiff Quintez Talley on December

15, 2015, with the filing of Motion for Leave to Proceed in forma pauperis and was referred to

United States Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in accordance with

the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local Rules of Court. (Docket No. 1).

On January 7, 2016, the Magistrate Judge advised Plaintiff that the motion was deficient as it

was not accompanied by either an affidavit or a certified copy of his prison trust fund account

statement as required by 28 U.S.C. § 1915(a)(1). The Magistrate Judge dismissed the motion

without prejudice and directed the Clerk of Court to mark the case administratively closed.

(Docket No. 2).

       The case remained dormant until January 22, 2021, when Plaintiff filed a motion for

clarification inquiring about the status of his case. (Docket No. 5). On January 25, 2021, the

Magistrate Judge informed Plaintiff that the case had been administratively closed five years

earlier on January 7, 2016. (Docket No. 6). On February 17, 2021, Plaintiff submitted an

affidavit and addendum in support of his Motion for Leave to Proceed in forma pauperis as well

as a certified copy of his prison trust account statement for the period July 2015 through

December 2015. (Docket Nos. 7, 8, and 9).
                                                  1
       Case 2:15-cv-01646-NBF-CRE Document 12 Filed 04/19/21 Page 2 of 3




        On March 22, 2021, the Magistrate Judge issued a Report recommending that, pursuant

to Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984), the case be dismissed for

failure to prosecute.          (Docket No. 11).       Plaintiff was served with the Report and

Recommendation at his listed address of record and advised that written objections were due by

April 9, 2021. To date, no objections have been filed nor has Plaintiff sought an extension of

time in which to do so.

        The Court has reviewed the matter and concludes that the Report and Recommendation

correctly analyzes the issues and makes a sound recommendation. Accordingly, after de novo

review of the pleadings and documents in this case, together with the Report and

Recommendation, the following order is entered:

        AND NOW, this 19th day of April, 2021:

        Because Plaintiff made no effort for over five years to move this case forward, the Court

agrees with the recommendation that the majority of the Poulis factors weigh heavily in favor of

dismissal, it is, therefore,

        IT IS ORDERED that the Report and Recommendation (Document No. 11) dated March

22, 2021, is ADOPTED as the Opinion of the Court;

        IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED; and,

        FINALLY, IT IS ORDERED, that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.

                                                        BY THE COURT:

                                                        s/ Nora Barry Fischer
                                                        Nora Barry Fischer
                                                        Senior U.S. District Judge
                                                  2
      Case 2:15-cv-01646-NBF-CRE Document 12 Filed 04/19/21 Page 3 of 3




cc:   QUINTEZ TALLEY
      KT5091
      SCI Fayette
      50 Overlook Drive
      LaBelle, PA 15450
      (via U.S. First Class Mail)




                                      3
